 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertified Service, Inc. and Ralph Hoe. Case 19-CA-1611130 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 23 September 1982 Administrative LawJudge Thomas E. Bracken issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.2The judge found that the Respondent violatedSection 8(a)(1) of the Act by discharging employeeRalph Poe because he filed a complaint with theOccupational Health and Safety Administration ofthe United States (OSHA). We disagree.The undisputed evidence reveals that Poe actedalone and in his own behalf in filing his complaintwith OSHA.3Relying on the Board's decision inAlleluia Cushion Co., 221 NLRB 999 (1975), thejudge found that Poe's actions were concerted ac-tivities protected by the Act. However, in ourrecent decision in Meyers Industries, 268 NLRB 493(1984), we held that activities will not be found tobe "concerted" within the meaning of the Actunless they are engaged in with or on the authorityof other employees. In so doing, we overruled Alle-luia Cushion and its progeny. Accordingly, for thereasons fully set forth in Meyers, we find that theRespondent's discharge of Poe was not unlawfulunder the Act, and we shall dismiss this allegationof the complaint.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 The Respondent has requested oral argument. The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties.3 The record reveals that Poe talked to employee Steve Hays aboutsilver solder fumes before complaining to OSHA about this and othermatters. Hays told Poe that the fumes were causing the headaches Poewas having, but there is no evidence that Hays was personally concernedabout these fumes, or that Poe's complaint to OSHA was in behalf ofHays.270 NLRB No. 67The judge found that the Respondent violatedSection 8(a)(l) of the Act by threatening employ-ees with discharge for filing complaints withOSHA. We agree with the judge for the reasonswhich follow. The record reveals that Poe contact-ed the Cincinnati office of OSHA 8 August 1980 tocomplain of certain working conditions at the Re-spondent's premises. On 14 August 1980 OSHAconducted an inspection as a result of which theRespondent was found to have violated the Occu-pational Safety and Health Act and was fined. On21 August 1980 Poe and other employees were as-sembled outside Supervisor Claude Couch's officewaiting for their shift to begin. Couch emergedfrom his office and shouted that if he found outwho called OSHA, "they was gone."We find that Couch's remarks would reasonablytend to interfere with employees in the exercise ofrights under the Act. Thus, we conclude thatunder the circumstances here, including the par-ticular language used by Couch and the fact thatthe remark was addressed to a number of employ-ees, the assembled employees would reasonablyconstrue Couch's statement as a threat to retaliateagainst employees for jointly filing complaints withOSHA. We find, therefore, that the Respondent,through Couch's statement, violated Section 8(a)(1)of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Certified Service, Inc., Dayton,Ohio, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Threatening employees with discharge, orother reprisals, for engaging in concerted activitiesfor their mutual aid or protection.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its plant in Dayton, Ohio, copies ofthe attached notice marked "Appendix."4Copiesof the notice, on forms provided by the RegionalDirector for Region 9, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."360 CERTIFIED SERVICE, INC.conspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with discharge, orother reprisals, for engaging in concerted activitiesfor mutual aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you in the NationalLabor Relations Act, as amended.CERTIFIED SERVICE, INC.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge.This case was tried at Dayton, Ohio, May 3, 1982. Thecharge was filed on November 21, 1980,1 and the com-plaint was issued July 21, 1981.2 The primary issues arewhether the Company, the Respondent; (a) unlawfullythreatened to discharge employees for contacting OSHA,and (b) unlawfully discharged Ralph Poe because he en-gaged in protected concerted activities, in violation ofSection 8(aXl) of the National Labor Relations Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, and the Compa-ny, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Company, an Ohio corporation, services and re-pairs air conditioning compressors at its two facilities inDayton, Ohio, where, during the past 12-month period,it purchased and received at these facilities products,I All dates are in 1980 unless otherwise indicated.2 Poe had also filed a complaint with the Occupational Safety andHealth Administration (OSHA), and the Board's Regional Office had de-ferred to a concurrent investigation by OSHA pursuant to Sec. 11(c)(I)of that Act. Prior to the completion of the OSHA investigation Poe with-drew his OSHA complaint against the Respondent, and the RegionalOffice proceeded with its procedures.goods, and materials valued in excess of $50,000 directlyfrom points located outside the State. The Companyadmits, and I find, that it is an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company's two plants, located at 1803 WebsterStreet and 2035 Webster Street, are about one-half mileapart. The president of the Company has his offices atthe 1803 plant, and here the employees work on largesemihermetic used compressors. The 2035 plant workson smaller, full-hermetic used compressors. There hasbeen little interaction or transfer of employees betweenthe two plants. The hours of work are from 8 a.m. to4:30 p.m., with lunch being from 12 noon to 12:30 p.m.Ralph Poe, who had started to work for the Companyin February 1978, worked exclusively at the 2035 plantin 1980. Here he tore down the welded compressors,cleaned usable parts, and scrapped the unusable ones.Approximately nine other employees worked at thisplant with Poe. Claude Couch was the longtime foremanof the 2035 plant, and admittedly a supervisor within themeaning of the Act. Under Claude Couch was AssistantForeman Roy Couch.3Roy Couch was a long service employee, having beenhired in 1973. In 1974 he had been promoted to the jobof assistant foreman. When Claude Couch was absentRoy Couch took over the duties of running the shop. Inaddition, he had the key to the 2035 plant, opening andclosing it each day. The record is clear and I find thatRoy Couch was a supervisor under the Act when he ranthe 2035 plant in Claude Couch's absences.B. The Events of AugustIn early August or late July, Poe protested to ClaudeCouch on three different occasions about certain work-ing conditions in the plant, in which he was tearingdown compressors. Poe complained about a sandblasterthat was blowing sand through the air, a hoist that had aweak I-beam support, and silver solder fumes that gavehim headaches. Foreman Couch did not respond to Poe'scomplaints, but walked away after becoming red in theface. Poe had previously talked about these complaintswith Assistant Foreman Roy Couch, and then fellowplant worker Stephen Lee Hays. Hays, who had workedfor the Company since 1973, had informed Poe that hewas getting the headaches from silver solder fumes as hesilver soldered parts.4After waiting several weeks for some response fromthe Company about his complaints, and receiving none,Poe telephoned OSHA at its Cincinnati office on August8. Poe repeated the complaints he had lodged with hisforeman. By a letter dated August 12, Poe received froma Claude Couch and Roy Couch were not related.Hays showed Poe a card that came off a compressor, which readthat if a person gets headaches or chest pains while soldering, to see aphysician.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOSHA a complaint form OSHA 7 that set forth thethree working conditions he had complained of over thephone, as well as pertinent data about the Company.(G.C. Exh. 3.)On August 14, two OSHA inspectors came to the 2035plant and inspected the facility. Claude Couch was in thehospital, and Roy Couch was running the plant as theacting foreman. Roy Couch admitted that Poe had in-formed him a day or two before the inspectors arrivedthat he had called OSHA. Roy Couch called Vice Presi-dent Donald Groves at the 1803 plant, and informed himthat OSHA was there to inspect the plant. The vicepresident advised he would be right down. The inspec-tors spoke to various employees and took photographs asthey examined the plant over the course of the day. As aresult of the inspection, several violations were found,and the Company was required to pay a fine.Claude Couch returned to work on or about August21, a week after the inspection. Poe, Roy Couch, andseveral other employees were sitting on workbenchesabout 6 to 10 feet from the office waiting to start towork at 8 a.m. At this time the foreman came out of hisoffice, and hollered at Roy Couch asking if he had calledOSHA. When the assistant foreman replied that he hadnot, Claude Couch stated that, if he heard who calledOSHA, "they was gone." Poe made no response, but heheard Roy Couch tell the foreman that "you talk likesomebody with a paper a-hole. Roy Couch then toldthe foreman that there was nothing he could do aboutthe call to OSHA, that it was over with. Claude Couchthen left the 2035 plant, and went to the main office.When he returned about 10 a.m. Claude Couch forceful-ly told the assistant foreman that the employees werenow going to have to wear glasses, they would have tostop smoking, and other changes would be made. WhenRoy Couch informed the foreman that he was not goingto tell the employees of these changes, the foreman ad-vised him that these were things OSHA had required.Roy Couch was not satisfied and he told the foremanthat "[i]f that's the way you feel about it I'll give the keyto you," and resign as assistant foreman.When Claude Couch told him to take it up with Pauland Donald Groves, Roy Couch insisted that ClaudeCouch accompany him to the executive office. Here allfour met in the president's office at 1803, and RoyCouch proceeded to tell the president that he was givingthe plant key back, and they could get somebody else tobe the assistant foreman. Roy Couch then described theconversation as follows:And he said, "Well, Roy did you call OSHA?" andI said "No, I didn't." He said "Now-or I said"Paul, there ain't nothing you can do about it, it'sover with." I said "Just forget about it." He said,"Well, I can close it down." I said, "That's up toyou."Both the president and vice president asked RoyCouch if he knew which employee had called OSHA,and he replied that he did not know. He then turned hiskey in, resigning his position of assistant foreman. There-after, he had no more responsibility as a supervisor, butas a worker, rebuilding compressors.Following Claude Couch's return from the hospital,Poe found himself assigned with a bigger workload thanhe formerly had. In addition to his duties of tearingdown compressors, and silver soldering, he was assignedto sanding crankshafts and washing parts. Poe was ableto perform all of his duties, as he "got it all completedthe best I could." Foreman Couch complained to him attimes that he was slow in tearing down, and was not get-ting enough compressors torn down. As Roy Couch tes-tified without contradiction, following the OSHA inspec-tion he noticed that every time Poe stopped working,even when he went to the bathroom, the foreman wouldholler at him.On one occasion, a few days after the inspection, Poedid refuse to perform an additional assignment given tohim by Claude Couch. The new work called for Poe topaint compressors in a paint booth. Poe explained to theforeman that OSHA did not want any employee to paintin the Company's booth because it did not have blow-proof lights in it, and if one of the nonblow-proof lightsin the paint booth blew up while he was working inthere, "you get burned up." Poe had learned of this dan-gerous condition in the paint booth from a form he hadreceived from OSHA, which set forth defective condi-tions that had to be repaired. C. Couch became red inthe face, but did not insist that Poe use the paint booth,telling him to go back to the work he had been doingpreviously.Poe was not thereafter ordered to work in the paintbooth again, but other employees were required to do so.Poe noticed this, and also that the sandblaster was beingused, although it had not been altered so as to meetOSHA standards. So, several days after the August 14inspection, he telephoned OSHA again, and reportedthese two conditions. OSHA's next inspection was madeon December 1, and this time Poe was not present in theplant, as he had been discharged.C. The Forklift TruckIn October, Poe was virtually the only employeeworking at the 2035 plant who had not received a certifi-cate from the Company, authorizing him to operate fork-lift trucks. Forklifts were used in the plant to lift andmove compressors around the building. Poe askedClaude Couch to give him the test so that he could becertified, but no test was given. Subsequently, RoyCouch asked the foreman if he was going to have Poetake the forklift truck test, "Because everybody else hadalready took one." Roy Couch testified as follows: "Hesaid, no, Ralph wouldn't be there long enough to drive afork truck." Poe never did receive the test, and therecord does not disclose that he ever drove a forklifttruck for the Respondent.55 While the record does not set forth any Company rule that requiredan employee to have a certificate in order to operate a forklift truck, it isundisputed that an employee could not operate a forklift truck until hehad taken a test and received a certificate. It is obvious that an employeewho could operate a forklift was a more valuable employee than onewho could not.362 CERTIFIED SERVICE, INC.D. Stephen Lee Hays as Assistant ForemanOn October 13, Hays became the assistant foreman, re-placing Roy Couch in that position. In early November,Claude Couch was again in the hospital, and Hays tookover his duties as the acting foreman of the plant. Poewas working at the tear-down bench, while Roy Couchwas working nearby. The assistant foreman then cameover to the bench and told Poe and Couch that, beforeClaude Couch came back to work, they would both befired. Poe made no reply, but Roy Couch told Hays thathe talked like somebody with "a paper a-hole."The above testimony by Poe and Roy Couch is uncon-tradicted and credited. In relation to Poe's work per-formance, Hays testified that he had no problems otherthan Poe and Roy Couch standing around and talkingfor longer periods of time. However, he never reportedthis to either the president or vice president, as he as-sumed they were talking about the work they weredoing.E. The Events of November 171. According to the General Counsel's witnessesPoe testified that as he drove to work on the morningof November 17 he heard on his car radio the predictionthat there was going to be a blizzard that day. Sometimebefore 12 noon, snow commenced to fall. He was con-cerned about the snow because his son had gone toschool in the morning with a bad cold, and was notproperly dressed for snow. Poe went to lunch at the reg-ular period of 12 to 12:30 p.m. At approximately I p.m.Poe was working at his workbench, while Roy Couchwas helping to tear down compressors. Poe did not havea backlog of work as the employees were not rebuildingcompressors, but were performing the annual task ofcleaning up the shop by scrapping all junk parts and non-usable metal, and sending this material to a junkyard.Claude Couch was in the hospital again, and Hays was incharge of the plant as the acting foreman. Poe testifiedthat at approximately 1 p.m. he called Hays over to hisworkbench and "told him that if it kept up snowing Iwas going to have to pick my son up because he had badcold and it was too much for him to walk, about sixblocks home." Poe further told him that he was going toleave about 2 p.m. because his son got out of school at2:30 or 2:45.8 At this time, Hays did not answer verbally,but "He kind of shrugged his shoulders as if to say hedidn't care," and walked away.Close to 2 p.m., Poe went to the plant office, openedthe door, and saw that Hays was using the telephone.Poe said to him, "I'm leaving now." At this point Hayswaved to him, which Poe interpreted to mean the actingforeman was saying good bye. Poe then walked to thetimeclock which was about 35 feet from the office,clocked out, and left. He did not see Hays come out ofthe office or hear him call to him. John Smith, an em-ployee supplied to the Respondent under a contract with6 According to Poe, if an employee wanted to leave work early, thecompany procedure was "to notify the foreman and let him know"Manpower, who regularly rode to work with Poe, leftwith Poe in the snow.Roy Couch testified that it was snowing pretty hardbefore lunch when Poe told him that if it kept snowinglike it was he would have to go get his kid. After lunch,Poe was tearing down compressors at his workbench forthe junkyard, and Roy Couch was operating a forklift,bringing compressors to Poe.7When about 6 to 8 feetfrom Poe's workbench he heard Poe tell Hays, who hadjust come out of the grinding room, that he was going tohave to go and pick up his boy if it kept snowing. RoyCouch did not hear Hays say anything, but saw himmove his shoulders and walk on.Around 2 p.m. Roy Couch saw Poe go to the officedoor, which was about 30 feet from him and he heardPoe holler to Hays that he was leaving. Roy Couch thensaw Poe punch out and leave with the employee fromManpower. Earlier he had seen Hays go to the machinewhich "John," the man from Manpower, was operating,and tell him to turn his machine off, as he would have togo home with Poe that day, because he could not takehim home that night.About a half hour later, Hays came out of his officeand picked up Poe's timecard, then came over to RoyCouch, and told him that he was going to fire Poe forleaving. Roy Couch replied that if he were Poe he couldcall the Labor Board. The acting foreman then askedRoy Couch if he was threatening him, and Roy Couchreplied that he was not. Roy Couch further testified thatHays never approached Poe in this period of time andsaid to him that he and Hays should go into the officeand discuss the situation.Roy Couch testified that the procedure in effect at theCompany when a person wanted to leave early was tocome tell the foreman, or acting foreman in the fore-man's absence, that he was leaving, without giving areason. The foreman had the discretion to disallow thisaction of the employee. Roy Couch testified that henever gave Claude Couch a reason when he wanted toleave early and, while he was in charge of the shop asacting foreman, no employee who informed him that hewas leaving early ever gave him a reason.2. According to the Respondent's witnessesHays testified that the snow started to fall about 11a.m. on that day, and thereafter he talked to Poe twotimes. The first time was right after lunch, going on Ip.m., when he was walking through the shop. He sawPoe looking out the window at the snow that wascoming down when "Poe said he was going to leave attwo o'clock." When asked if he made any statement toPoe, Hays answered, "At that time I told him I didn'tbelieve so and I just went on as I was walking by. Ididn't stop to talk to him." The assistant foreman did notbelieve that any other employee was in the vicinity.According to Hays the second conversation took placeas follows:On direct testimony R. Couch testified that he was standing besidePoe On cross-examination, the former assistant manager stated that hewas on his forklift I regard this as a clarification. not a contradiction.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell almost at one o'clock, right around there, as Iwas moving back and forth through the shopcoming from the back to the front he was close tohis work area and he hollered at me a good fifteenor so away that he was going to leave again at twoo'clock. And at that time I told him I didn't thinkso that the snow wasn't that bad outside that I hadjust been out at noon time to get my own lunch andit didn't-it wasn't going to be that much of asnow. sHays went on that "right soon after that" Manpoweremployee John Smith came to his office and asked if hecould leave. Smith told him that he would have a 2-milewalk in the snow to his house if he left by himself, "andthat he was riding with Ralph and if Ralph was leaving,could he leave too." Hays further testified "and I toldhim Ralph was not going to leave, that there was plentyof work to be done and that if he wanted to leave hecould go on. He had already put in the time. I couldn'treasonably make him stay."Hays further testified that he had never had a situationarise like this one, as it had been standard policy for anemployee who wanted to leave early to go to the fore-man, tell him he had a problem and what the problemwas, and ask permission to leave. "So I called for a littlebit of help, because, like I said, I had never run acrossanything like this before, so I called Don, since Claudewas in the hospital." Hays then explained to the vicepresident that Poe has said he was going to leave. WhenDonald Groves asked him if there was any work, Haystold him that there was plenty of work. Hays then statedthe answer given by the vice president: "And he said ifhe intends on leaving and there's work to do, tell himthat if he leaves that that's his job and if we want him tocome back to work we'll call him." Hays also testifiedthat Donald Groves told him to find out why he wantedto leave. Hays then testified:I went out from the office just as I was gettingready to get off the phone, and Ralph stuck hishead in the outer office and told me to hurry up,that he was getting ready to leave. It was just a fewminutes until two o'clock.Hays said he then hung up the phone from talking toDonald Groves, and went out to the buildup area, whereRoy Couch was working, and asked Poe to come in theoffice, so that they could talk. Poe refused. Hays thenasked him to go to the back, "away from the guys" sothat they could talk.9When Poe refused, Hays told Poethat "if he left that he'd be gone and we'd call him backif and when we wanted him to come back to work."Hays went into his office, but returned in a few minuteswhere he saw Poe and R. Couch talk for about 8 to 10minutes. Poe then left and Hays went about his job.While Hays did not see the Manpower employee go out8 On cross-examination Hays admitted that he told the NLRB investi-gator that he did not reply, as he had other things to do, so he left thearea.* Hays furnished no names of any employees he was referring to asguys.the door with Poe, he admitted that he did not see Smithafter 2 p.m.Hays admitted on cross-examination that he made theremark about the snow not being that bad, because he as-sumed that Hays wanted to leave "because the snow wastoo bad for him to get up the hill to his house." Theacting foreman admitted that, if Poe had told him thatwas the reason he wanted to leave early, it would havebeen a sufficient reason for leaving work early.Donald Groves was asked on direct examination if hereceived a telephone call from Hays on Novenber 17.After he answered that yes, he had, he was asked:Q. Do you recall what that conversation wasabout?A. Basically, it started out as a general call tofind out how things were going because I knew hehad only been doing what he was doing for a shortperiod of time. And he commented that he washaving trouble with one of the employees thatwanted to leave. During the discussion on thephone I heard Ralph Poe come to the door andscream that he was leaving. And Steve said, "Just aminute." And he said "If you want to talk to me,hurry up." And with that the door slammed. And Iasked Steve what was going on and he told me.And at that time I told Steve, you know, did hehave a reason or give you a reason for leaving andhe said no. And so I suggested to him that he talkto him or call him aside and see what his reasonwas. If it was an emergency, there is nothing wecan do about it. But if there's no reason at all andwe had work for him, to ask him to stay and advisehim that if he left he wouldn't be returning.He was then asked if he met with Hays later that day,and he replied as follows:Yes, he brought me the card after he was up-after Ralph and left and at that time he said he triedto talk to Ralph and asked hin to come to the officeand Ralph refused. He also asked him to go in theback of the shop and he wouldn't. And then he alsosaid the only time he would talk to him was rightthere at that time. And Steve told him that if he lefthe would be laid off and only called back if he wasneeded.F. The Events of November 18On November 18, Poe reported to work at 8 a.m., andhe noticed that his timecard was not in its slot.10Hethen asked Hays where his timecard was, and was in-formed that Don Groves had it at the 1803 office. Poethen got into his car and drove to the main office. Here,he asked the vice president why he had his timecard.When asked if Donald Groves responded, Poe testifiedas follows:'0 On driving to work he observed that the streets were pretty clear ofsnow, and that there was 6 to 8 inches of snow in yards.364 CERTIFIED SERVICE, INC.Yes, he said you just can't leave whenever you feellike and, uh, whenever you feel like it. And I askedhim was I fired and he shook his head and said, yes.Q. What did you do then?A. Well, rather than be in an argument or some-thing, I left.On cross-examination, Poe admitted that he could notremember if Donald Groves asked him why he had lefton the previous day, stating he was mad at the time andfigured it would lead to an argument.Donald Groves, when asked if he met with Poe onNovember 17 testified as follows:A. Yes, he came in early in the morning shortlyafter stopping down the street and he come to meand asked if he had lost his job. And, I told him,ask him if he had got permission from Steve toleave and he said he did. And I said, Steve said hedidn't. I said did you talk to Steve and he saidSteve never asked to talk with me. And I then com-mented that I was on the phone and heard himscream to Steve that he was leaving and askedSteve to talk to him. And told him that Steve hadasked him three times to talk to him and Steve saidthat he wouldn't. And with that Ralph had nothingto say, got up and left.Donald Groves further testified that, if Poe had givenhim a reason on November 18 for his leaving on the pre-vious day, he would not have fired him. The vice presi-dent also testified that, in the 20 years he had worked forthe Company, only one employee other than Poe hadever been fired, and that was so long ago he could notremember that employee's name.G. CredibilityThe facts in this case as far as the events that occurredprior to November 17 are not in dispute, as the testimo-ny of the General Counsel's witnesses is uncontradicted.This is largely due to the fact that Claude Couch, theforeman of the plant, did not testify, although he wasstill working for the Respondent at the time of the hear-ing. In fact, the president of the Company testified thathe assumed Claude Couch was at work on the day of thehearing. I therefore draw the inference that Respondent'sunexplained failure to produce this witness was for thereason that the witness' testimony would have been ad-verse to the Respondent. Martin Luther King, Sr. NursingCenter, 231 NLRB 15 (1977); G. C. Murphy Co., 223NLRB 604 (1976), enfd. 550 F.2d 1004 (4th Cir. 1977).The General Counsel's witnesses Ralph Poe and par-ticularly Roy Couch impressed me as sincere, straightfor-ward minimally educated laborers telling the truth asbest they could remember it, and I credit their testimony.Also, they withstood searching cross-examination, whilethe hearing was conducted under the rule of exclusion ofwitnesses.The Respondent's witnesses Hays and D. Groves didnot impress me as witnesses in whose testimony I couldhave confidence, as to its accuracy or reliability. Rather,I received the strong impression that they were advo-cates trying to furnish answers that helped the Respond-ent's cause, rather than trying to state the facts as theyactually remembered them. I also found much of theirtestimony to be implausible. I have therefore credited thetestimony of Poe and Roy Couch where there is a con-flict with the testimony of Hays and D. Groves.H. Discussion and ConclusionsThe record is uncontradicted that Poe complained toSupervisor Claude Couch about what he perceived to bethree different dangerous working conditions in the plart.It is also clear that he contacted the Cincinnati OSHAoffice and filed a complaint against the Company forwhat he considered to be uncorrected safety violations atthe 2035 plant. It is established that when an employeespeaks up and seeks to enforce statutory provisions relat-ing to occupational safety designed for the benefit of allemployees such activity is concerted and is protected bySection 7 of the Act. Hotel & Restaurant Employees Local28, 252 NLRB 1124 (1980); Alleluia Cushion Co., 221NLRB 999 (1975).Thus on August 21, after C. Couch had returned fromthe hospital to the plant and learned of the recent OSHAinspection, he was an obviously angry man. After hequestioned Roy Couch as to whether he had contactedOSHA and was told no, he let out an ominous threat tothe assembled employees. His shop language words, thatif he found out who called OSHA "they was gone,"were plainly coercive and a threat of reprisal, and wouldreasonably tend to interfere with the employees' exerciseof Section 7 rights in violation of Section 8(a)(1). Provi-dence Medical Center, 243 NLRB 714 (1979); SenecaFoods Corp., 244 NLRB 558 (1979).The Respondent contends in its brief that the Compa-ny did not know that Poe had filed a complaint withOSHA until November 24, when it received from theBoard the charge filed by Poe with the Board on No-vember 21.' I find that the weight of the evidence con-tradicts this position. Several weeks before the August 14OSHA inspection, Poe, on three separate occasions, hadcomplained to Claude Couch right in the plant aboutwhat he regarded as unsafe working conditions. This isuncontradicted and certainly the veteran and very loyalcompany foreman would remember just which employeehad angered him by pointing out what the employee re-garded as dangerous working conditions. While C.Couch made no verbal response to Poe's complaints, heobviously showed his ire by becoming red in the face,and walking away without making any comment whatso-ever. The foreman apparently was of the old school thatan employee should be glad to have a job, any job, andnot complain about working conditions. However, Con-gress, in enacting the National Labor Relations Act, andthe Occupational Health and Safety Act, gave this rightto employees, with safeguards provided when this rightis exercised." This charge, G C. Exh. I(a), stated succinctly under basis of thecharge, "On or about November 18, 1980, the above-named Employerdischarged Ralph Poe because he filed complaints with OSHA concern.ing unsafe working conditions."365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen when C. Couch returned from his stay in thehospital about a week after the initial OSHA inspection,he made his first order of business an inquiry of RoyCouch as to whether he had called OSHA. When the as-sistant foreman denied that he had done so, ClaudeCouch showed his anger at the whole concept of anyonereporting unsafe working conditions in the plant toOSHA, by yelling that if he learned which employee hadcalled OSHA "they was gone."On the same day, the then president of the Company,Paul Groves, showed his intense anger at the employeewho had reported the Company to OSHA, when RoyCouch advised him to forget about trying to learn whoreported the Company to OSHA. The president's causticreply that he could close the plant down is illustrative ofthe bitterness that the president felt over what he obvi-ously regarded as disloyalty to the Company.The finger of guilt overwhelmingly fixed on Poe whenhe refused C. Couch's order to paint compressors in thepaint booth. Poe let the foreman know in clear termsthat OSHA did not want any employee to use the Com-pany's paint booth because it did not have blowproofbulbs in it, and that the use of nonblow-proof lights in itsubjected an employee to the chance of being severelyburned. The foreman again became red in the face atPoe's words, but did not comment on how Poe came tohave such information. OSHA had sent a form to theCompany listing the defects it had discovered at its Oc-tober 14 inspection, and obviously Poe had a copy there-of, as did Claude Couch. The foreman backed down anddid not order Poe to paint in the paint booth. I draw thereasonable inference that Claude Couch then reasonedthat this same Poe was the employee who had filed thecomplaint with OSHA, as he had verbally complainedon three occasions to him about safety matters prior tothe OSHA visit, and now he was stating a plant violationthat OSHA had found shortly before, when a plant in-spection had been made. Tapper Co., 228 NLRB 1389(1977).I also find that the Employer knew of Poe's activitieswith OSHA, as the small size of the plant sustains an in-ference of employer knowledge that he was the contactemployee. There were only 10 employees at the 2035plant, with all employees working in close contact witheach other. In the summer Poe had openly complainedto Roy Couch and Hays about the sandblaster, the I-beam hoist, and silver solder fumes. He had subsequentlycomplained to the foreman about the same three workingconditions, without seeing any change. Claude Couch, aswell as the assistant foreman, was continuously in con-tact with the work force. Vice President Groves admit-ted that he was "quite frequently" in contact with hisforeman, and talked to Assistant Foreman Hays aboutwhat was going on in the plant. Claude Couch vindic-tively wanted to uncover the employee who contactedOSHA, when he predicted that when he found out thatperson would be fired. President Groves sought the sameinformation and was so angry at the unknown informerthat he threatened to close the plant down because of theOSHA inspection in the Respondent's plant. The small-ness of the plant, coupled with Poe's open complaintsabout what he regarded as unsafe working conditions,and the close supervision, makes it likely the Employerknew of Poe's activity, and I so find. Webco Bodies, Inc.,238 NLRB 1213 (1978), enfd. 595 F.2d 451 (8th Cir.1979); Eastern Steel Co., 253 NLRB 1230 (1981).Applying the precepts of Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (Ist Cir. 1981),12 it is evidentthat the General Counsel has made a prima facie show-ing sufficient to support the inference that Poe's activityin filing a complaint with OSHA was a motivating factorin his termination.The record is clear that the Respondent had stronghostility for the employee who had reported it to OSHA,as Foreman Claude Couch's threat of discharge showed,as well as President Groves' statement that he could shutthe plant down if he did not find out who reported theCompany to OSHA. At the latest, the Respondent hadknowledge in late August that Poe was the employeewho reported the Company to OSHA, when Poe refusedto go into the Company's paint booth and paint a com-pressor because, as he told Claude Couch, OSHA hadfound it to be dangerous.The record also discloses that Poe was a reasonablycompetent employee. Roy Couch, who was the assistantforeman over Poe for many years, described Poe as anemployee whose quality of work was fair, as were alsohis work habits.'3He also stated that Poe's attendancewas good, and that he did not leave early as a matter ofpractice. Hays admitted that he had no complaints aboutPoe's work during the month he was assistant foremanexcept for conversations he held with Roy Couch.Also, in support of the General Counsel's case, is theominous prediction that Claude Couch made in early Oc-tober that Poe would not be with the Company longenough to drive a forklift truck. Then, in November,Hays, who had been an assistant foreman for approxi-mately I month, but who was at the time the acting fore-man as Claude Couch was again in the hospital, addedhis prediction that before Claude Couch came back towork both Poe and Roy Couch would be fired.It is also clear that the Company had a very relaxedpolicy as to the discharge of an employee. In the 20years prior to Poe's discharge only one other employeehad ever been discharged, and that for a reason lost inantiquity.I turn now to the reason offered by the Respondentfor Poe's discharge, to rebut the General Counsel's case.It is the Respondent's position that Poe was dischargedfor the sole reason that he did not have permission toleave work when he left the plant on November 17. Asset forth below, I find that this reason does not standscrutiny.There is no doubt that it was snowing during thelunch period of the Respondent's employees on Novem-ber 17. It is also unchallenged that the employees wereI' The General Counsel states in his brief that the Respondent's reasonfor discharging Poe was clearly pretextual, and therefore it is unneces-sary to view this case in terms of Wright Line. The Respondent in itsbrief contends that the test to be applied is that of Wright Line. I haveproceeded along the test set forth in Wright Line.'s Roy Couch also classified his and Claude Couch's quality of workas fair.366 CERTIFIED SERVICE, INC.not working on any jobs of immediate importance to anycustomer, but were in fact performing the annual choreof junking old metal and parts that had been lyingaround the plant for some time. Thus, after lunch, it wasin a relaxed work atmosphere as Poe looked out at thefalling snow, and told Hays that if it kept snowing hewould have to leave about 2 p.m. and pick up his son. Icredit both Poe's and Roy Couch's testimony that theydid not hear any reply from Hays. I do not credit Hays'testimony that he replied that he did not believe so, andjust kept walking. Such a reply would be totally out ofcharacter with Hays' subsequent testimony that he wouldhave given Poe permission to leave early, if Poe had toldhim he had to leave so as to get his car up the hill to hishouse, before the snow got too bad.However, accepting Hays' testimony that at somepoint that afternoon he replied to Poe that the snow wasnot so bad outside, even though he claimed Poe had notmentioned snow to him, certainly points out that Haysknew that Poe wanted to leave because of the snow. Yet,Hays' testimony would require that he thereafter subtlytried to extract from Poe why he wanted to leave early,by asking him to come in the office to discuss it, andasking him to go to the back of the plant where theother employees could not hear their conversation. I findthis testimony incredible as it is totally at variance withHays' own immediate recognition that Poe wanted toleave because of prospective problems with the snow.Hays' granting permission to John Smith, the employ-ee from Manpower, to leave at 2 p.m. points up the in-consistency of the Respondent's discharge of Poe. RoyCouch's testimony that prior to 2 p.m. he had seen Haysgo to Smith's machine, told him to turn off his machineas he would have to go home with Poe, was uncontra-dicted and is credited. Hays admitted that he gave Smithpermission to leave early that day, and that he knewSmith rode with Poe. Hays' testimony that he could not"reasonably" have made Smith stay until he had finishedthe regular 8-hour day is incredible. The Respondentfailed to submit any written contract or other documen-tation that would show that a Manpower employeecould leave the plant at will, any time after working 4hours. Even if the Respondent only had an oral agree-ment with Manpower as to its respective contractualrights, the Respondent would have had time recordsshowing that other Manpower employees had left afterworking more than 4 hours and less than 8, when theydesired to do so, if that, in fact, had been companypolicy. As testified to by Vice President Groves, the Re-spondent had used Manpower employees since 1962. Onewould expect that to bolster such a contention the Re-spondent would have offered its business records in evi-dence. However, without explanation, the Respondentdid not do this. Its failure to do so leads me to believethat its records would not have supported its position.Northern States Beef, 226 NLRB 365 (1976), enfd. in per-tinent part 575 F.2d 658 (8th Cir. 1978); Bechtel Corp.,141 NLRB 844 (1963).Finally, we have the contradiction between Hays' ver-sion of his telephone conversation with Donald Grovesand the vice president's version. Hays testified that hehad never before experienced a situation with an employ-ee where the employee had told him he was going toleave, and he had told the employee he did not think so.Faced with this new problem, Hays called the vice presi-dent for what he termed, "a little bit of help," as Fore-man C. Couch was in the hospital. According to Hays,he started immediately to tell the vice president in detailabout his problem with Poe.The vice president contradicted Hays' version of thisconversation, in not only his direct testimony, but alsoduring cross-examination. On direct he was asked if hehad a telephone call from Hays on November 17, and hereplied that he had. He was then asked:Q. Do you recall what that conversation wasabout?A. Basically, it started out as a general call tofind out how things were going because I knew hehad only been doing what he was doing for a shortperiod of time.On cross-examination, he again testified that the con-versation started about work in the plant and deniedflatly that he and Hays talked about Poe at the beginningof the conversation. I regard this fundamental contradic-tion between the vice president and the acting foremanas evidence of the fabrication of the Respondent's ac-count of Poe's and Hays' conversations on November 17.The conference on the following morning betweenPoe and Donald Groves was very brief and with a mini-mum of words. It is true that the record does not showthat Poe gave any reason to the vice president as to whyhe had left early. But I find Poe's abrupt leaving to be inaccord with his calling on the United States Governmentto help him in his work problems. This he illustrated bycalling OSHA on two prior occasions about what he re-garded as dangerous working conditions at the plant. Heagain illustrated this by going to the Board's RegionalOffice 2 days after his discharge and filing a chargeagainst the Company.'4The Respondent argues strenuously in its brief that"No employer could operate an efficient operationwhere employees could leave for no reason and withoutobtaining permission even when there was no work to beperformed." However, this misses a point contained inRoy Couch's testimony, as the leave procedure he de-scribed contained a safety net for the Company's abilityto operate its business efficiently. The veteran employee,who for many years had been the assistant foreman,pointed out that the foreman had the authority to turndown the employee's request to leave. In the instant casethe credible record does not show that Hays turned Poedown, but that he silently acquiesced to his leaving, andPoe had reasonable grounds to believe he had permissionto leave.From the foregoing I conclude that the Respondent'sstated reason for Poe's discharge was a pretext, and thatRespondent sought to disguise the true motive. When the4 It is also to be noted that Claude Couch on four occasions made noresponse to Poe when he complained to him about safety conditions, butsilently turned away Thus. it is not uncommon fior any people to be at aloss for words, particularly in a time of stress367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserted motive is not reasonable as I have so foundherein, then that fact is evidence that the true motive fordischarge is an unlawful one, which the Respondentseeks to conceal.15Finding that the alleged reason for Poe's terminationwas false, I infer that the true motive was because hewas viewed by the Respondent as the employee who re-ported it to and filed the complaint with OSHA, and theCompany wanted to rid itself of this disloyal employee.Accordingly, I find that the Respondent's discharge ofPoe for engaging in protected concerted activity violatedSection 8(a)(1) of the Act. Farmland Soy Processing Co.,263 NLRB 237 (1982).CONCLUSIONS OF LAW1. Certified Service, Inc. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. By discharging Ralph Poe on November 18, 1980,because of his engaging in protected concerted activities,'1 Shattuck Denn Mining Corp. v. NLRB, 362 F.2d (9th Cir., 1966);First National Bank of Pueblo, 240 NLRB 184 (1979).the Company engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.3. By threatening employees with discharge for con-tacting the Occupational Safety and Health Administra-tion of the United States Government, the Company vio-lated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having unlawfully discharged RalphPoe, I find it necessary to order it to offer him reinstate-ment and make him whole for lost earnings, and otherbenefits, computed on a quarterly basis from date of dis-charge to the date of a proper offer of reinstatement, lessany net interim earnings, in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), plus interest as comput-ed in Florida Steel Corp., 231 NLRB 651 (1977). See gen-erally Isis Plumbing Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]368